March 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    LDF CONSTRUCTION, INC., Appellant

NO. 14-14-00113-CV                       V.

    TEXAS FRIENDS OF CHABAD LUBAVITCH, INC. D/B/A CHABAD
            LUBAVITCH CENTER OF HOUSTON, Appellee
                ________________________________

       This cause, an appeal from the order denying appellant, LDF Construction,
Inc.’s, motion to compel arbitration and stay proceedings, signed December 11,
2013, was heard on the transcript of the record. We have inspected the record and
find error in the order. We therefore order the order of the court below
REVERSED and REMAND with instructions for the trial court to compel
arbitration and stay proceedings.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Texas Friends of Chabad Lubavitch, Inc. d/b/a Chabad Lubavitch Center
of Houston.

      We further order this decision certified below for observance.